Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 13,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00705-CV

            IN RE PHILIPPE RENE NOTTEBOHM MAGANA, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                 Probate Court No. 4
                                 Harris County, Texas
                          Trial Court Cause No. 405,973-401



                        MEMORANDUM OPINION

      On Thursday, August 2, 2012, relator, Philippe Rene Nottebohm Magana filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon
2004); see also Tex. R. App. P. 52. In the petition, relator complains that respondent, the
Honorable Christine Butts, presiding judge of Probate Court No. 4 of Harris County,
abused her discretion in granting a motion to compel production. Real party in interest,
Ana Maria Nottebohm Magana, filed a response.
      Relator has not established that he is entitled to mandamus relief. Accordingly,
we deny relator’s petition for writ of mandamus.



                                    PER CURIAM

Panel consists of Justices Jamison, McCally, and Busby.




                                           2